 


109 HR 2197 IH: Fair Labor Standards Act of 1938
U.S. House of Representatives
2005-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2197 
IN THE HOUSE OF REPRESENTATIVES 
 
May 5, 2005 
Mr. Pallone introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Energy and Commerce, Ways and Means, Government Reform, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide health benefits for workers and their families. 
 
 
1.Short titleThis Act may be cited as the Health Care for Working Families Act of 2005. 
2.FindingsCongress finds that— 
(1)every industrialized country in the world except the United States guarantees the fundamental right to health care to all its citizens; 
(2)45,000,000 Americans are without health insurance coverage; 
(3)the number of uninsured Americans is growing every year; 
(4)the vast majority of uninsured Americans are workers or dependents of workers; 
(5)for more than half a century, Congress has enacted laws to ensure that work is appropriately rewarded, including laws establishing a minimum wage and a 40 hour work week, laws ensuring safe and healthy working conditions, and laws requiring employers to contribute to the cost of retirement security through Social Security and medicare; and 
(6)it is time to enact requirements guaranteeing that jobs carry with them affordable, adequate health insurance benefits. 
3.Health benefits for employees and their families 
(a)In generalThe Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by adding at the end thereof the following new title: 
 
IIHealth benefits for employees and their families 
201.Health benefits 
(a)Offer to enroll 
(1)In generalEach large employer, in accordance with this title, shall offer to each of its employees the opportunity to enroll in a qualifying health benefit plan that provides coverage for the employee and the family of the employee. 
(2)Qualifying health benefit planFor purposes of this title, the term qualifying health benefit plan means a plan that provides benefits for health care items and services that are actuarily equivalent or greater in value than the benefits offered as of January 1, 2006, under the Blue Cross/Blue Shield Standard Plan provided under the Federal Employees Health Benefit Program under chapter 89 of title 5, United States Code, and that meets the requirements of title XXVII of the Public Health Service Act applicable to the plan. 
(b)Contribution and withholding 
(1)In generalEach large employer, in accordance with this title, shall— 
(A)contribute to the cost of any qualifying health benefit plan offered to its employees under subsection (a); and 
(B)withhold from the wages of an employee, the employee share of the premium assessed for coverage under the qualifying health benefit plan. 
(2)Required contributionExcept as provided in paragraphs (3) and (4), the portion of the total premium to be paid by a large employer under paragraph (1)(A) shall not be less than the portion of the total premium that the Federal Government contributes under the Blue Cross/Blue Shield Standard Plan provided under the Federal Employees Health Benefit Program under chapter 89 of title 5, United States Code. 
(3)Part-time employeesWith respect to an employee who works less than 30 hours per week, the employer contribution required under paragraph (2) shall be equal to the product of— 
(A)the contribution required under paragraph (2); and 
(B)the ratio of number of hours worked by the employee in a typical week to 30 hours. 
(4)LimitationNo employer contribution shall be required under this subsection with respect to an employee who works less than 10 hours per week. 
(c)Employee obligation under certain programs 
(1)In generalWith respect to an employee covered under a Federal health insurance program (as defined in paragraph (3)), such employee shall accept an offer of health insurance coverage under subsection (a) and agree to the appropriate payroll withholdings under subsection (b)(1)(B) for such coverage or provide for the payment of the employee share of premiums under paragraph (2), except that this subsection shall not apply— 
(A)with respect to an employee who is otherwise covered under an employment-based qualified health benefit plan; or 
(B)with respect to the coverage of a family member of an employee if the employee does not elect coverage for such family member and the family member is otherwise covered under an employment-based qualified health benefit plan. 
(2)Payment of premiumsAt the request of an employee to which paragraph (1) applies, the relevant Federal administrator of the Federal health insurance program involved shall provide for the payment of the employee share of the premium assessed for coverage under the qualifying health benefit plan involved. For purposes of title XIX of the Social Security Act (42 U.S.C. 1396 et seq.), the requirement of this paragraph shall be deemed to be a requirement under the appropriate State plan under such title XIX. 
(3)Federal health insurance programAs used in this subsection, the term Federal health insurance program means— 
(A)the medicare or medicaid program under title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 or 1396 et seq.); 
(B)the Federal employee health benefit program under chapter 89 of title V, United States Code; or 
(C)the Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), as defined in section 1073(4) of title 10, United States Code. 
(d)Large employers 
(1)In generalThe provisions of this title shall only apply to large employers. 
(2)Definition 
(A)In generalAs used in paragraph (1), the term large employer means, with respect to a calendar year and plan year, an employer that employed an average of at least 50 full-time employees on business days during the preceding calendar year and who employs not less than 50 employees on the first day of the plan year. 
(B)ExceptionThe provisions of this title shall apply with respect to an employer that is not a large employer under subparagraph (A) if the majority of the services performed by such employer consist of services performed on behalf of a single large employer. 
(3)Contract workersFor purposes of this title, a contract worker of an employer shall be considered to be an employee of the employer. 
202.Requirements relating to timing of coverage and withholding 
(a)Date of initial coverageIn the case of an employee enrolled under a qualifying health benefit plan provided by a large employer, the coverage under the plan must begin not later than 30 days after the day on which the employee first performs an hour of service as an employee of that employer. 
(b)Withholding permittedNo provision of State law shall prevent an employer of an employee enrolled under a qualifying health benefit plan established under this title from withholding the amount of any premium due by the employee from the payroll of the employee. 
203.Enforcement 
(a)Civil money penalty against private employersThe provisions of section 502 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132)— 
(1)relating to the commencement of civil actions by the Secretary under subsection (a) of such section; 
(2)relating to civil money penalties under subsection (c)(2) of such section; and 
(3)relating to the procedures for assessing, collecting and the judicial review of such civil money penalties;shall apply with respect to any large employer that does not comply with this title. 
(b)Injunctive reliefThe provisions of section 17 shall apply with respect to violations of this title. 
204.PreemptionNothing in this title shall be construed to prevent a State from establishing, implementing, or continuing in effect standards and requirements relating to employer provided health insurance coverage unless such standards and requirements prevent the application of the requirements of this title. 
205.Definition and effective date 
(a)DefinitionIn this title the terms family and family member mean, with respect to an employee, the spouse and children (including adopted children) of the employee. 
(b)Effective date 
(1)In generalExcept as provided in paragraph (2), this title shall apply with respect to employers on January 1, 2006. 
(2)Collective bargaining agreementsThis title shall apply with respect to employees covered under a collective bargaining agreement on the first day of the first plan year beginning after the date of enactment of this Act, or January 1, 2006, whichever occurs later.. 
(b)Conforming amendments 
(1)The Fair Labor Standards Act of 1938 is amended by striking out the first section and inserting in lieu thereof the following: 
 
1.Short titleThis Act may be cited as the Fair Labor Standards Act of 1938. 
IWages and hours. 
(2)The Fair Labor Standards Act of 1938 is amended by striking out this Act each place it occurs and inserting in lieu thereof this title. 
(3)Section 17 of the Fair Labor Standards Act of 1938 (29 U.S.C. 217) is amended by inserting or violations of title II before the period. 
4.Amendment to Public Health Service ActPart B of title II of the Public Health Service Act (42 U.S.C. 238 et seq.) is amended by adding at the end the following: 
 
249.Requirement for health insurance coverageA health insurance issuer (as defined in section 2791(a)) that offers health insurance coverage (as defined in section 2791(a)) to an employer on behalf of the employees of such employer shall ensure that such coverage complies with the requirements of title II of the Fair Labor Standards Act of 1938.. 
 
